UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02742) Exact name of registrant as specified in charter:	Putnam Equity Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2013 Date of reporting period:	August 31, 2013 Item 1. Schedule of Investments: Putnam Equity Income Fund The fund's portfolio 8/31/13 (Unaudited) COMMON STOCKS (93.2%) (a) Shares Value Aerospace and defense (6.0%) Honeywell International, Inc. 537,700 $42,784,789 L-3 Communications Holdings, Inc. (S) 532,740 48,122,404 Northrop Grumman Corp. 1,135,690 104,790,116 Raytheon Co. 595,600 44,914,196 United Technologies Corp. 366,200 36,656,620 Auto components (2.4%) Autoliv, Inc. (Sweden) (S) 248,140 20,094,377 Delphi Automotive PLC (United Kingdom) (S) 781,200 42,981,624 Johnson Controls, Inc. 223,200 9,046,296 TRW Automotive Holdings Corp. (NON) 554,244 38,281,633 Automobiles (0.8%) Ford Motor Co. 2,232,740 36,148,061 Beverages (1.7%) Coca-Cola Enterprises, Inc. 1,247,400 46,652,760 Dr. Pepper Snapple Group, Inc. 692,300 30,987,348 Building products (0.3%) Owens Corning, Inc. (NON) (S) 323,200 12,100,608 Capital markets (3.4%) Charles Schwab Corp. (The) 1,851,300 38,655,144 Invesco, Ltd. 737,500 22,390,500 State Street Corp. 1,417,380 94,567,594 Chemicals (2.5%) Ashland, Inc. 495,560 43,217,788 Celanese Corp. Ser. A 291,500 14,353,460 LyondellBasell Industries NV Class A 823,700 57,782,555 Commercial banks (2.8%) Popular, Inc. (Puerto Rico) (NON) 360,580 11,199,615 Regions Financial Corp. 2,308,200 21,697,080 U.S. Bancorp 1,249,700 45,151,661 Wells Fargo & Co. 1,227,640 50,431,451 Commercial services and supplies (0.5%) Tyco International, Ltd. 737,330 24,361,383 Communications equipment (1.7%) Cisco Systems, Inc. 3,420,250 79,726,028 Computers and peripherals (2.7%) Apple, Inc. 100,900 49,143,345 EMC Corp. 1,991,200 51,333,136 SanDisk Corp. (S) 500,610 27,623,660 Consumer finance (0.7%) Capital One Financial Corp. 290,700 18,764,685 Discover Financial Services 335,200 15,838,200 Containers and packaging (0.3%) Sealed Air Corp. 549,800 15,614,320 Diversified financial services (6.9%) Bank of America Corp. 2,134,200 30,134,904 Citigroup, Inc. 2,406,123 116,287,925 CME Group, Inc. 809,200 57,542,212 JPMorgan Chase & Co. 2,312,600 116,855,678 Diversified telecommunication services (1.7%) AT&T, Inc. (S) 779,200 26,360,336 CenturyLink, Inc. (S) 721,100 23,882,832 Verizon Communications, Inc. 571,970 27,099,939 Electric utilities (2.8%) American Electric Power Co., Inc. 552,700 23,655,560 Edison International 645,500 29,621,995 FirstEnergy Corp. (S) 1,302,200 48,793,434 NextEra Energy, Inc. 338,900 27,234,004 PPL Corp. 75,100 2,305,570 Energy equipment and services (1.1%) McDermott International, Inc. (NON) 2,219,000 16,642,500 National Oilwell Varco, Inc. 466,700 34,675,810 Food and staples retail (1.6%) CVS Caremark Corp. 881,600 51,176,880 Kroger Co. (The) 599,200 21,930,720 Food products (1.0%) Bunge, Ltd. (S) 271,600 20,581,848 Kraft Foods Group, Inc. 468,200 24,238,714 Pinnacle Foods, Inc. (S) 118,650 3,215,415 Health-care equipment and supplies (4.1%) Baxter International, Inc. 1,270,400 88,369,024 Covidien PLC 746,025 44,313,885 St. Jude Medical, Inc. (S) 668,900 33,719,249 Zimmer Holdings, Inc. 339,100 26,819,419 Health-care providers and services (3.1%) CIGNA Corp. 1,275,600 100,376,964 UnitedHealth Group, Inc. 612,100 43,912,054 Household durables (0.5%) PulteGroup, Inc. 1,167,100 17,961,669 Taylor Morrison Home Corp. Class A (NON) 363,976 7,501,545 Independent power producers and energy traders (0.6%) Calpine Corp. (NON) 793,665 15,341,544 NRG Energy, Inc. 523,700 13,747,125 Insurance (8.0%) American International Group, Inc. (NON) 1,265,353 58,788,300 Aon PLC 493,800 32,778,444 Hartford Financial Services Group, Inc. (The) 1,026,200 30,375,520 MetLife, Inc. 2,197,370 101,496,520 PartnerRe, Ltd. (S) 509,550 44,407,283 Validus Holdings, Ltd. (S) 1,307,490 45,252,229 Willis Group Holdings PLC 395,000 16,305,600 XL Group PLC 1,442,811 42,649,493 IT Services (0.7%) Computer Sciences Corp. 673,900 33,796,085 Leisure equipment and products (0.8%) Hasbro, Inc. (S) 865,300 39,440,374 Life sciences tools and services (0.7%) Thermo Fisher Scientific, Inc. (S) 373,900 33,213,537 Machinery (0.4%) Stanley Black & Decker, Inc. (S) 234,200 19,967,892 Media (4.4%) CBS Corp. Class B 677,800 34,635,580 Comcast Corp. Special Class A 1,974,450 80,439,093 Liberty Global PLC Ser. C (United Kingdom) (NON) 414,900 30,507,597 Time Warner, Inc. 987,290 59,760,664 Metals and mining (0.5%) Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 848,800 25,650,736 Multi-utilities (0.5%) Ameren Corp. 637,700 21,560,637 Oil, gas, and consumable fuels (10.2%) Apache Corp. 165,400 14,171,472 Ente Nazionale Idrocarburi (ENI) SpA ADR (Italy) (S) 655,500 29,812,140 Exxon Mobil Corp. 909,100 79,237,156 Marathon Oil Corp. 4,162,200 143,304,546 Marathon Petroleum Corp. 514,100 37,277,391 Noble Energy, Inc. 243,400 14,952,062 Occidental Petroleum Corp. 91,600 8,080,036 Royal Dutch Shell PLC ADR (United Kingdom) 1,477,210 95,412,994 Total SA (France) 164,744 9,126,316 Valero Energy Corp. (S) 1,296,500 46,064,645 Paper and forest products (0.8%) International Paper Co. 753,110 35,554,323 Personal products (0.2%) Coty, Inc. Class A (NON) 705,000 11,491,500 Pharmaceuticals (7.9%) AstraZeneca PLC ADR (United Kingdom) (S) 530,300 26,096,063 Eli Lilly & Co. 1,947,300 100,091,220 Johnson & Johnson 1,164,870 100,656,417 Mallinckrodt PLC (Ireland) (NON) (S) 93,253 4,070,493 Merck & Co., Inc. 1,081,800 51,158,322 Pfizer, Inc. 2,281,286 64,355,078 Zoetis, Inc. 719,014 20,959,258 Professional services (1.2%) Dun & Bradstreet Corp. (The) (S) 560,060 55,714,769 Real estate investment trusts (REITs) (1.5%) American Tower Corp. Class A 393,900 27,372,111 Hatteras Financial Corp. (S) 464,400 8,498,520 MFA Financial, Inc. 4,883,805 35,163,396 Semiconductors and semiconductor equipment (2.4%) Fairchild Semiconductor International, Inc. (NON) 1,482,956 18,106,893 Intel Corp. (S) 1,092,200 24,006,556 KLA-Tencor Corp. (S) 73,200 4,036,980 Maxim Integrated Products, Inc. 197,809 5,507,992 NXP Semiconductor NV (NON) 807,700 30,022,209 Texas Instruments, Inc. (S) 784,400 29,964,080 Software (0.4%) Symantec Corp. 814,700 20,864,467 Specialty retail (0.1%) CST Brands, Inc. (NON) (S) 188,222 5,552,549 Thrifts and mortgage finance (0.2%) Radian Group, Inc. (S) 522,200 7,075,810 Tobacco (1.5%) Altria Group, Inc. (S) 1,323,600 44,843,568 Philip Morris International, Inc. 283,050 23,617,692 Wireless telecommunication services (1.6%) Vodafone Group PLC ADR (United Kingdom) 2,355,300 76,193,955 Total common stocks (cost $3,475,219,383) CONVERTIBLE PREFERRED STOCKS (2.3%) (a) Shares Value ArcelorMittal Ser. MTUS, $1.50 cv. pfd. (France) 183,261 $3,809,996 PPL Corp. $4.375 cv. pfd. 1,090,062 58,405,522 Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 3,145,945 46,811,662 Total convertible preferred stocks (cost $103,459,056) CONVERTIBLE BONDS AND NOTES (0.8%) (a) Principal amount Value MGIC Investment Corp. cv. sr. notes 5s, 2017 $18,271,000 $19,778,358 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 6,471,000 17,200,725 Total convertible bonds and notes (cost $27,845,052) SHORT-TERM INVESTMENTS (11.1%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.12% (d) 340,753,120 $340,753,120 Putnam Short Term Investment Fund 0.07% (AFF) 177,245,236 177,245,236 Total short-term investments (cost $517,998,356) TOTAL INVESTMENTS Total investments (cost $4,124,521,847) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2012 through August 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $4,668,238,844. (b) The aggregate identified cost on a tax basis is $4,126,004,813, resulting in gross unrealized appreciation and depreciation of $939,204,458 and $52,054,898, respectively, or net unrealized appreciation of $887,149,560. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $15,593,271 $361,905,194 $377,498,465 $23,080 $— Putnam Short Term Investment Fund * — 552,464,503 375,219,267 38,148 177,245,236 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $331,483,529. The fund received cash collateral of $340,753,120, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $422,351,062 $— $— Consumer staples 278,736,445 — — Energy 528,757,068 — — Financials 1,089,679,875 — — Health care 738,110,983 — — Industrials 389,412,777 — — Information technology 374,131,431 — — Materials 192,173,182 — — Telecommunication services 153,537,062 — — Utilities 182,259,869 — — Total common stocks — — Convertible bonds and notes — 36,979,083 — Convertible preferred stocks — 109,027,180 — Short-term investments 177,245,236 340,753,120 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Equity Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: October 29, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: October 29, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: October 29, 2013
